REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, applicant has sufficiently defined and claimed a light detection and ranging (LiDAR) system, whereby the prior art does not teach or suggest a configurable light processing control unit to affect the light beam and comprising programmable fins and contacts to measure programmable fin resistance, in combination with all other limitations set forth in the claim.
Regarding claim 8, applicant has sufficiently defined and claimed a LiDAR system, whereby the prior art does not specifically teach or suggest a velocity of the target obtained from Doppler shift is corroborated by a steering of the light beam after a time to an anticipated location of the target and a confirmation that the target has moved as predicted to the anticipated location, in combination with all other limitations set forth in the claim.
Regarding claim 9, applicant has sufficiently defined and claimed a computer system for controlling a light detection and ranging (LiDAR) system, whereby the prior art does not teach or suggest controlling an optical element optically disposed between the LiDAR element and the second body to apply a modification to the light beam; and  P201802763US01Page 19 of 23comparing the reflected signal to the original signal to determine whether the reflected signal corresponds to the original signal based on comparison results while accounting for the modification, in combination with all other limitations set forth in the claim.
Regarding claim 15, applicant has sufficiently defined and claimed a tamper-proof light detection and ranging (LiDAR) system, whereby the prior art does not teach or suggest a processor coupled to the LiDAR element and the optical element and configured to control the optical element to apply a modification to the light beam, to compare the reflected signal to the original signal and to determine whether the reflected signal corresponds to the original signal based on comparison results while accounting for the modification, in combination with all other limitations set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852


/MINH Q PHAN/            Primary Examiner, Art Unit 2852